  Case 2:21-mj-09228-CLW Document 1 Filed 05/10/21 Page 1 of 4 PageID: 1




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                         Hon. Cathy L. Waldor

           V.                                    Mag. No. 21-9228

QI CUN HUANG                                     CRIMINAL COMPLAINT


      I, Special Agent Dimosthenis Diamantis, being duly sworn, state the
following is true and correct to the best of my knowledge and belief:

                            SEE ATTACHMENT A

     I further state that I am a Special Agent with the Internal Revenue Service-
Criminal Investigation, and that this complaint is based on the following facts:

                            SEE ATTACHMENT B

Continued on the attached page and made a part hereof:




                                            Dimost en1 Diamantis
                                            Special Agent
                                            IRS-Criminal Investigation

Special Agent Dimosthenis Diamantis attested to this Complaint by telephone
pursuant to Fed. R. Crim. P. 4.l(b)(2)(A), on May __ , 2021.


                                                                 ✓,,
                                                                   .
                                                                     '--..I "
                                                                            ~ .' ~
                                                                                 i

HONORABLE CATHY L. W ALDOR                                                  '.
UNITED STATES MAGISTRATE JUDGE              Signature of Judicial Officer




                                        1
  Case 2:21-mj-09228-CLW Document 1 Filed 05/10/21 Page 2 of 4 PageID: 2




                               ATTACHMENT A

                               COUNT ONE
          (Conducting an Unlicensed Money Transmitting Business)

      From in or around January 2016, through in or around May 2021, in the
District of New Jersey, and elsewhere, the Defendant,

                               QI CUN HUANG,

knowingly conducted, controlled, managed, supervised, directed, and owned
part and all of an unlicensed money transmitting business, and aided and
abetted the conduct, control, management, supervision, direction, and
ownership of such a money transmitting business, which business affected
interstate and foreign commerce, and: (a) was a business operated without an
appropriate money transmitting license in a state where such operation is
punishable as a misdemeanor or a felony under state law, that is, the State of
New Jersey, State of New York, and State of Pennsylvania; and (b) was a business
required to register with the Financial Crimes Enforcement Network ("FinCEN"),
an agency of the United States government, pursuant to Section 5330 of Title
31, United States Code.

       In violation of Title 18, United State Code, Sections 1960(a), (b)(l)(A),
(b)(l)(B), and 2.




                                       2
  Case 2:21-mj-09228-CLW Document 1 Filed 05/10/21 Page 3 of 4 PageID: 3




                                ATTACHMENT B

             I, Dimosthenis Diamantis, am a Special Agent with the Internal
Revenue Service-Criminal Investigation ("IRS-CI"). I am fully familiar with the
facts set forth herein based on my own investigation, my conversations with
other law enforcement officers, and my review of reports, documents, and other
items of evidence. Because this Complaint is being submitted for a limited
purpose, I have not set forth each and every fact that I know concerning this
investigation. Where statements of others are related herein, they are related in
substance and part. Where I assert that an event took place on a particular
date, I am asserting that it took place on or about the date alleged.

        1.   The U.S. Drug Enforcement Administration ("DEA") and IRS-CI have
been investigating a large-scale, unlicensed money transmitting business
("MTB") operating in New Jersey, New York, Pennsylvania, and elsewhere. The
investigation has revealed that Da Ying Sze ("Sze"), Yunqin Liu {"Liu"), Yufeng
Gao {"Gao"), Francisco Rodriguez ("Rodriguez"), Fai Ngai ("Ngai"), Xiumei Lin
("Lin"), and Qi Cun Huang ("Huang") conducted, controlled, managed,
supervised, directed, and owned the MTB and aided and abetted its activities.
Law enforcement has also identified Queens Sewing 43 Inc ("Queens Sewing"),
Asia Sewing Corp ("Asia Sewing"), Asia Apparel USA Corp ("Asia Apparel"), Asia
Clothing Wholesale Corp ("Asia Clothing"), Broadway Fashion USA Corp
("Broadway Fashion"), Fai Trading NYC Corp ("Fai Trading"), and Mei Sewing
Corp ("Mei Sewing'') as entities controlled by or connected to the MTB and used
in furtherance of the MTB's activities. In all, law enforcement has identified more
than approximately $500 million in financial transactions in which cash was
deposited or used to purchase negotiable instruments using bank accounts
controlled by or connected to the MTB.

       2.    Over the course of the investigation, law enforcement conducted
extensive analysis of evidence provided by financial institutions concerning bank
accounts controlled by the MTB. Law enforcement learned that from in or
around January 2016 through in or around April 2021, bank accounts held by
entities and individuals linked to the MTB showed a frequent pattern of large,
round-dollar deposits of cash at various financial institutions and branch
locations in New Jersey, New York, Pennsylvania, and elsewhere. Many of the
individual deposits were in the tens of thousands of dollars, and some of the
daily deposits totaled more than several million dollars.

       3.    During the investigation, law enforcement learned that Huang
controlled Asia Clothing. In addition, law enforcement learned that Huang used
Asia Clothing and a bank account connected to Asia Clothing in furtherance of
the MTB. For example, based on a review of financial records, law enforcement
identified the following representative cash deposits involving Asia Clothing,



                                         3
    Case 2:21-mj-09228-CLW Document 1 Filed 05/10/21 Page 4 of 4 PageID: 4




Huang, and other entities and individuals linked to the MTB, which involved
individual deposits in New Jersey, New York, and Pennsylvania: 1

          a. On or about September 10, 2020, members of the MTB
             engaged in financial transactions in the amount of
             approximately $664,270 using accounts linked to Asia
             Clothing and Huang.

          b. On or about August 25, 2020, members of the MTB
             engaged in financial transactions in the amount of
             approximately $2,205,010 using accounts linked to Asia
             Clothing, Huang, Queens Sewing, and Liu.

          c. On or about August 17, 2020, members of the MTB
             engaged in financial transactions in the amount of
             approximately $1,817, 190 using accounts linked to Asia
             Clothing and Huang.

      4.     On or about May 7, 2021, law enforcement approached Huang and
another individual ("Individual-1") in or around Queens, New York. After Huang
was Mirandized, he admitted that he owned Asia Clothing; opened a bank
account associated with Asia Clothing; and, along with Sze, moved more than
approximately $91 million through the bank account. In addition, Huang
explained that on or about May 7, 2021, he had taken a bus from Pennsylvania
to New York for the purpose of bringing Sze approximately $220,000 in cash,
which law enforcement seized. Huang further explained to law enforcement that
for his services, he received approximately $10 per $10,000 in cash that he
moved.

      5.    At all times relevant to this Complaint, none of the entities or
individuals involved in the MTB-including Queens Sewing, Asia Sewing, Asia
Apparel, Asia Clothing, Broadway Fashion, Fai Trading, Mei Sewing, Sze, Liu,
Gao, Rodriguez, Ngai, Lin, and Huang-were registered as a money service
business in New Jersey, New York, Pennsylvania, or with FinCEN.




1 The below-referenced dates are approximate. At times, financial transactions
that occur on the weekends or after the financial institution closes for the day
may post on the next business day.

                                       4
